Citation Nr: 0420804	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  99-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of frostbite of the right hand.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of frostbite of the left hand.

3.  Entitlement to service connection for a respiratory 
disorder as due to tobacco use in service or due to nicotine 
dependence.

4.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from July 1962 to 
September 1965.

When this matter was last before the Board of Veterans' 
Appeals (Board) in February 2001, it was remanded to the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) for further development and readjudication.  A 
supplemental statement of the case was issued in February 
2004, and the case was returned to the Board for further 
appellate review.   

The issue of entitlement to service connection for a 
respiratory disorder as due to tobacco use in service or due 
to nicotine dependence is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims of entitlement 
to increased (compensable) disability evaluations for frost 
bite residuals for the right and left hand, and entitlement 
to service connection for a left knee disorder.  All evidence 
necessary for review of the issues considered herein on 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
his claims and the evidence necessary to substantiate them.

2.  The veteran's service-connected frost bite residuals of 
the right hand are productive of mild disability manifested 
by subjective complaints of pain, decreased sensation over 
the tips of his fingers, and some possible element of cold 
intolerance.  


Neither tissue loss, nail abnormalities, color changes, 
locally impaired sensations, hyperhidrosis, nor x-ray 
abnormalities have been shown to be associated with the 
service-connected frost bite residuals of the right hand.  

3.  The veteran's service-connected frost bite residuals of 
the left hand objectively exhibit almost no disability and 
are manifested by subjective complaints of pain only, 
decreased sensation over the tips of the fingers, and some 
possible element of cold intolerance.  Neither tissue loss, 
nail abnormalities, color changes, locally impaired 
sensations, hyperhidrosis, nor x-ray abnormalities have been 
shown to be associated with the service-connected frost bite 
residuals of the left hand.  

4.  It has not been shown by clear and unmistakable evidence 
that the veteran had a left knee disorder that pre-existed 
service.  

5.  The veteran's current left knee disorder, characterized 
as left knee posttraumatic arthritis status post revision 
total knee arthroplasty, was not shown in service or 
disabling to a compensable degree within the first post-
service year, and has not been shown by competent evidence to 
be related to service or to a disease or injury of service 
origin.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation of 
10 percent for frost bite residuals of the right hand have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.104, Diagnostic Code 7122 (2003).

2.  The criteria for an increased (compensable) evaluation of 
10 percent for frost bite residuals of the left hand have 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.104, Diagnostic Code 7122.

3.  The presumption that the veteran was sound at entry into 
service is not rebutted, in that he is not found to have a 
left knee disorder that pre-existed service.  38 U.S.C.A. 
§ 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 
3.303 (2003).

4.  A left knee disorder was not incurred in or aggravated by 
active service, nor may service connection be presumed for 
osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify & to Assist

On November 9, 2000, during the pendency of the claimant's 
appeal, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The RO initially denied the veteran's claim of entitlement to 
service connection for a left knee disorder on the basis of 
whether or not it was well grounded.  The increased rating 
issues were considered on their merits.  Subsequent to the 
February 2001 Board remand, the RO analyzed and denied all 
claims under the current standard of review.  See the 
February 2004 supplemental statement of the case.  The 
current standard requires that after the evidence has been 
assembled, it is VA's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  


When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (CAVC) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

As indicated, the RO has recently adjudicated the issues 
considered herein on the substantive merits of the claims.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  The Board will apply the current 
standard of review in evaluating the veteran's claims below.  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  

VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  


In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
February 1998 and September 1999 claims appeared 
substantially complete on their face.  The veteran has 
clearly identified the disabilities in question and the 
benefits sought.  Further, he referenced the bases for the 
claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  The veteran has been advised of 
the type of evidence lacking to demonstrate entitlement to 
the benefit sought with the June 1998 rating decision, 
October 1998 statement of the case, June 1999 supplemental 
statement of the case, April 2000 rating decision, April 
2000, statement of the case, August 2000, supplemental 
statement of the case, February 2001 Board remand, August 
2001, and June 2002, letters from the RO explaining the 
provision of the VCAA, and February 2004 supplemental 
statement of the case.  

The August 2001, and June 2002, letters from the RO 
specifically provided the veteran with notice of the VCAA and 
explained the respective rights and responsibilities under 
the VCAA.  It was further noted in the foregoing documents 
that what was lacking was competent evidence that the left 
knee disorder at issue was incurred or aggravated in service, 
and competent evidence showing an increase in frost bite 
residuals disability.  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the veteran's service medical records, VA treatment records 
and private treatment records as they were identified by him.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the August 2001, and June 2002, letters 
from the RO, the veteran was clearly advised as to which 
portion of evidence is to be provided by him and which 
portion is to be provided by VA.  That requirement of VA has 
been satisfied, and there is no additional evidence that 
needs to be provided.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the August 2001, and June 
2002, letters from the RO.  Those letters did indicate that 
the veteran was limited to 30 days to respond.  

Regardless, it is noteworthy that evidence was sought and 
received subsequent to the foregoing 30 day periods,  in 
fact, as recently as January 2004, and that there has been no 
indication of the existence of additional pertinent evidence.  

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had almost a 
full year to respond to that VCAA notice, and that the 
appellant has given no indication of additional evidence that 
has not been sought, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

It is noted that the veteran was afforded pertinent VA 
examinations in November 1998, May 1999, and July 2003.  The 
requirements of the VCAA have been substantially met by the 
RO.  Every possible avenue of assistance has been explored, 
and the veteran has had ample notice of what might be 
required or helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claims on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the CAVC decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified above.

In the present case, a substantially complete application was 
received in February 1998 and September 1999.  Thereafter, in 
the June 1998 and April 2000 rating decisions, the RO denied 
the claims.  Only after those rating actions were promulgated 
did the AOJ provide notice to the claimant regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
See the references to the documents issued to the veteran set 
out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  While the CAVC did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 13.  



On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini has left open the possibility of a 
notice error being found to be non-prejudicial to a claimant.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  



As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 13.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claims to reopen, 
nor the initial claim of service connection for a dental 
disorder, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  


Increased (Compensable) Ratings for Frost Bite Residuals of 
the Hands

The veteran contends that compensable disability ratings 
should be assigned for the service-connected frostbite 
residuals of his right hand and left hand.  In the context of 
VA examinations, he has alleged that he experiences pain, 
numbness, and sensitivity to cold in both hands because of 
his residuals of frostbite.  

Disability ratings are based on the VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

For residuals of cold injury, each affected part (e.g., each 
hand) is rated separately, and the ratings are then combined.  
A 10 percent rating is assigned when there is arthralgia or 
other pain, numbness, or cold sensitivity.  A 20 percent 
rating is assigned when there is arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

A 30 percent rating is assigned when there is arthralgia or 
other pain, numbness, or cold sensitivity plus two or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic 
Code 7122.

Although the veteran has been assigned a separate evaluation 
for each hand affected by a cold injury, as provided by the 
Schedule, the Board will discuss his bilateral hand cold 
injury residuals together because symptomatology pertaining 
to both is similar.

Service connection for frostbite of both hands was granted in 
a January 1986 rating decision and assigned a noncompensable 
disability evaluation effective from September 1985.  The 0 
percent evaluation was based upon the findings of a November 
1985 VA examination that revealed complaints of pain in both 
hands, and objective findings of swelling in both hands, with 
good radial pulses, normal color, and a fair grip 
bilaterally.  The veteran perfected an appeal as to the 
disability evaluation assigned.  The appeal was denied in a 
June 1987 Board decision.  

The regulations pertaining to rating cold injury residuals, 
namely Diagnostic Code 7122, were revised effective January 
12, 1998.

In February 1998, the veteran filed the current claim for an 
increased disability evaluation for his service-connected 
frostbite residuals of his bilateral hands under the revised 
rating criteria.  

The outpatient medical treatment records dated from August 
1997 through January 2004 show no treatment for the residuals 
of frost bite of the hands.  In May 1999 and July 2003, the 
veteran was provided with VA compensation examinations for 
the purpose of the evaluation of his service-connected 
residuals of frostbite.  The results of these examinations 
provide the most profound disability picture of record of the 
veteran's service-connected frostbite residuals.  

The May 1999 VA Arteries and Veins examination report noted 
the veteran's complaints of pain in both hands, particularly 
in cold weather and following extended use of the hands.  
Examination resulted in the diagnoses of status post cold 
injury to both hands with intermittent sensory hyperesthesia.  
It was noted that although there were no findings on 
objective examination of sensory hyperesthesia, there was a 
generalized sharp-dull discrimination sensory deficit in both 
hands.  Reynaud phenomenon was not observed.  
Electromyography (EMG) study of both upper extremities 
revealed no evidence of peripheral neuropathy or other lower 
motor neuron pathology.  X-rays of bilateral hands revealed a 
partial amputation of the distal phalanx of the right thumb, 
with normal findings for the remainder of the study.  

In July 2003, the veteran underwent VA Cold Injury Protocol 
examination and VA orthopedic examination.  The report of the 
VA Cold Injury examination noted that the veteran's chief 
complaint was of frostbite injury to both hands and feet.  He 
reported that the pain in his hands has gotten progressively 
worse since service.  He also complained of cold sensations 
of the fingers, and of a tendency to drop things in his right 
hand.  Following examination, the examiner's pertinent 
impressions were that there was no evidence of neuropathy, 
but there were subjective complaints of chronic pain in the 
hands following cold injury.  The examiner noted that the 
review of the claims file revealed no evidence of ongoing 
treatment for chronic pain or neuropathy.  

The report of the July 2003, VA orthopedic examination noted 
the veteran's complaints of multiple problems with his 
fingertips predominantly related to decreased sensation and 
cold intolerance.  Examination of the hands revealed 
decreased sensation over the first, second and third digits 
bilaterally, with the right being greater than the left.  
There were no abnormalities with his nailbed; no tissue loss, 
other than over his right thumb; and no neurological 
abnormalities.  X-rays revealed essentially no abnormalities 
other than small bony changes at the distal phalanx of the 
right thumb, that correlated to the tissue loss.  

The examiner's pertinent impression was right hand frostbite 
injury and left hand frostbite injury.  The examiner 
commented that the veteran had a mild disability of the right 
hand from his frostbite injuries, with decreased sensation 
over the tips, that the examiner stated were at least as 
likely as not related to the frostbite injuries.  The 
examiner noted that the left hand had almost no disability at 
all, and was the better of the hands.  The orthopedic 
examiner noted that the veteran's claims file had been 
reviewed.  

In summary, the veteran's service-connected frost bite 
residuals of the bilateral hands are manifested by subjective 
complaints of pain, decreased sensation over the tips of his 
fingers, and some possible element of cold intolerance, with 
the right hand disability being greater than the left.  

These manifestations more nearly approximate the 
symptomatology required for a 10 percent disability 
evaluation for each hand under the criteria for the 
evaluation of residuals of cold injuries set out in 
Diagnostic Code 7122.  

What has not been shown to be associated with the veteran's 
service-connected frostbite residuals in either hand, 
however, is the symptomatology required for a higher 
evaluation under Diagnostic Code 7122.  Specifically, neither 
tissue loss, nail abnormalities, color changes, locally 
impaired sensations, hyperhidrosis, nor x-ray abnormalities 
have been shown upon objective examination.  It is noted in 
this regard that although tissue loss was shown at the distal 
phalanx of the right thumb, this tissue loss was associated 
with the partial amputation of the thumb.  That partial 
amputation is neither service-connected nor has it been 
associated with the veteran's service-connected frostbite 
residuals.   

In conclusion, signs and symptoms of residuals of frostbite 
of each hand meet or approximate the requirements for a 10 
percent rating for each hand, but the preponderance of the 
evidence is against the assignment of a higher rating.  The 
evidence is not so evenly balanced as to give rise to a 
reasonable doubt.  38 C.F.R. § 3.102.


Service connection for a Left Knee Disorder

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  A veteran is presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability existed prior to service will rebut the 
presumption.  38 U.S.C.A. § 1111 (West 2002).  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 2002).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

In addition, service connection may be established for a 
current disability on the basis of a "presumption" under 
the law that certain chronic diseases manifesting themselves 
to a certain degree within a certain time after service must 
have had their onset in service.  38 U.S.C.A. §§ 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) 
(2003).  

Service connection for osteoarthritis may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

The veteran contends that he had a left knee disorder that 
pre-existed service, and that the pre-existing disorder was 
aggravated to a permanent degree because of the physical 
demands associated with his period of service.  

In this case upon enlistment examination in July 1962, the 
veteran reported a medical history of having had a tiny 
fracture of the left tibia in 1960, that healed rapidly 
without complications.  The contemporaneous clinical 
evaluation of the veteran's lower extremities, particularly 
the left leg at the site of the old fracture found no 
abnormality.  No abnormality of the veteran's left knee was 
found.  Consequently, the presumption of soundness applies.  
See Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The 
presumption of soundness of the veteran's left knee, however, 
can be rebutted by clear and unmistakable evidence that a 
left knee disorder had preexisted service.  

The veteran has expressed the opinion that his left knee 
disorder pre-existed service.  The CAVC has held, however, 
that a lay person, such as the veteran, is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Moreover, the probative value of the 
veteran's beliefs and opinions were not enhanced because they 
were reduced to writing in the VA examination report of July 
2003 that merely reported the history of the veteran's left 
knee disorder offered by the veteran.  

The veteran has offered into evidence in support of his claim 
of a pre-existing left knee disorder, a private medical 
record dated in July 1961.  This record documents the 
hospitalization of the veteran for what had appeared to the 
examiner to have been early Ewing's sarcoma on x-ray, but on 
further work-up was found to be a stress fracture of the 
upper tibia.  

It was noted that the veteran was released from the hospital 
after the work-up.  This report, however, tends to 
substantiate the conclusions reached by the physician who 
examined the veteran upon his entry into service in 1962, 
namely, that the stress fracture of the tibia had healed 
without complications.  

Given that the veteran's stress fracture of the tibia was 
noted upon entry examination in July 1962 to have healed 
without complications, and that no left knee abnormality was 
found, it must be concluded that it has not been shown by 
clear and unmistakable evidence that the veteran had a left 
knee disorder that pre-existed service.  Consequently, the 
veteran's left knee is presumed to have been in sound 
condition when he was accepted for service.  

As the presumption of soundness has not been rebutted, the 
critical question then is whether the veteran's left knee 
disorder was incurred in service.  

Applying the analysis model set out in Hickson v. West, 12 
Vet. App. 247, 253 (1999), the initial question is whether 
there is evidence of a current left knee disorder.  The Board 
finds that the evidence supports the current existence of the 
claimed left knee disorder based upon the findings of VA 
examinations in July 2003 showing the diagnosis of left knee 
posttraumatic arthritis status post revision total knee 
arthroplasty.  The Hickson element (1) has therefore been 
satisfied as to that disability.  

With respect to Hickson element (2), there was no record of 
complaints, findings or treatment during active service 
pertaining to the veteran's left knee.  By the same token, 
there is no record of complaints, findings, or treatment for 
arthritis of the left knee within the first post-service 
year.  The first post-service evidence of a left knee 
disorder was upon VA examination in November 1985, wherein it 
was noted that the veteran had a total left knee replacement.  
Upon VA examination in November 1998, it was noted by 
history, that the total left knee replacement had occurred in 
1983.  




Notwithstanding the lack of evidence of a left knee disorder 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

The veteran has expressed the opinion that his left knee 
disorder was related to his period of active service.  The 
CAVC has held, however, that a lay person, such as the 
veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Once again, the probative value of the veteran's beliefs and 
opinions were not enhanced because they were reduced to 
writing in the VA examination report of July 2003 that merely 
reported the history of the veteran's left knee disorder 
offered by the veteran.  

The CAVC has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  In this case, the orthopedist who examined the 
veteran for VA compensation purposes in July 2003, simply 
noted the history offered by the veteran.  Neither this 
examination report nor any other medical record went further 
and offered an opinion that related any current left knee 
disorder to service.  

The medical evidence, in fact, serves to contradict the 
veteran's contention that his left knee disorder is related 
to service.  Specifically, in the report of the July 2003 VA 
orthopedic examination, it was concluded that it was less 
likely than not that the veteran's left knee disorder was the 
result of his time in the military.  

The examiner entertained the veteran's theory that his left 
knee disorder pre-existed service, but stated that even if 
that were the case, it was also less likely than not that the 
veteran aggravated the prior fracture in the military to the 
extent that it would necessitate a total knee replacement for 
posttraumatic arthritis.  The examiner concluded that the 
veteran would have developed posttraumatic arthritis of his 
left knee whether or not he spent time in the service.  The 
examiner did concede that it was at least possible that the 
veteran's service caused him to develop arthritis earlier.  
This concession, however, with its use of the term 
"possible" is much too speculative to provide the veteran 
with the probative weight necessary to overcome the 
considerable weight of evidence that is against his claim of 
entitlement to service connection for a left knee disorder.  

Significantly, with the exception of the single note of 
speculation regarding acceleration of disability, the July 
2003 VA medical opinion was against the proposition that the 
veteran's left knee disorder was associated with his period 
of service.  The opinion was based upon a thorough 
examination and a thorough review of the veteran's claims 
file.  The examiner provided reasons and bases for the 
opinion with reference to the veteran's medical records.  
There is no competent evidence in support of the veteran's 
claim.  

Of some probative value against the claim is the fact that 
the earliest evidence of post-service treatment of the 
veteran's left knee was in 1983, some 19 years after service.  
Based upon the foregoing analysis, the Board finds that a 
preponderance of the evidence in this case is against the 
claim for service connection for a left knee disorder.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 
(1990).  Accordingly, service connection for the claimed 
disability must be denied.  

The Board is compelled to discuss at this juncture the 
veteran's theory is that he had a pre-existing left knee 
disorder that was aggravated by service.  In that regard, it 
is critical to recall that the veteran's service medical 
records are totally devoid of any indication of a left knee 
injury.  

Given that the service medical records are negative for knee 
complaints, it matters little whether the claim for service 
connection is based on a direct incurrence theory or upon 
aggravation of a pre-existing disorder.  Aggravation depends 
upon some evidence of increase in disability during service 
that was beyond the natural progression of a disability.  The 
absence of any evidence of knee complaints (increase in 
disability) in service clearly undermines the veteran's 
theory of service connection under aggravation or otherwise.  


ORDER

Entitlement to an increased (compensable) evaluation of 10 
percent for residuals of frostbite of the right hand is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Entitlement to an increased (compensable) evaluation of 10 
percent for residuals of frostbite of the left hand is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

Entitlement to service connection for a left knee disorder is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The most recent VA examination pertinent to the issue of 
entitlement to service connection for a respiratory disorder 
as due to tobacco use in service or due to nicotine 
dependence was conducted in August 2003.  

In the instructions from the Board, the examiner was 
requested to provide explicit responses to certain questions 
regarding that issue.  The report of the examination failed 
to include the answers to the specific questions that were 
posed.  The Board is restrained by CAVC precedent from 
proceeding without the RO having followed all of the Board's 
own directives. 38 C.F.R. § 19.31 (2003); Stegall v. West, 11 
Vet. App. 268 (1998).  The Board finds further that obtaining 
answers to those questions is essential in the determination 
of whether the veteran has the claimed disorder, and if so, 
whether it can be etiologically related to service.  
Therefore, further examination is warranted for purposes of 
making a determination as to the issue of entitlement to 
service connection for nicotine dependence.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, codified at 
38 U.S.C.A. § 5103, and any other 
applicable legal precedent.  




Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination including on a fee basis if 
necessary.  

The claims file and a separate copy of 
this remand must be made available to 
and reviewed by the examine(s)r prior 
and pursuant to conduction and 
completion of the examination(s).  

The examiner must annotate the 
examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special tests and studies should be 
conducted.

The examiner should specifically comment 
on whether or not the evidence shows that 
the veteran meets the criteria necessary 
to diagnosis dependence on nicotine as 
defined in the Diagnostic and Statistical 
Manual IV of the American Psychiatric 
Association.  
If such a diagnosis is made, the examiner 
should specifically provide a response to 
the question of whether it is at least as 
likely as not that such dependence was 
acquired in service and resulted in the 
continued use of tobacco products after 
service. 

If nicotine dependence is diagnosed, and 
if it is determined to have been acquired 
in service and to have resulted in the 
continued use of tobacco products after 
service, the veteran should be afforded a 
respiratory examination.  The examiner 
should diagnose all existing respiratory 
disabilities and determine whether it is 
at least as likely as not that any 
service acquired nicotine dependence was 
the proximate cause of any existing 
respiratory disability.  A complete 
rationale for all opinions expressed must 
be provided. 

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a respiratory 
disorder as due to tobacco use in service 
or due to nicotine dependence.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection for a respiratory disorder as due to 
tobacco use in service or due to nicotine dependence, and may 
result in a denial.  38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



